DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 objected to because of the following informalities: the claim limitation “a camera” and “a projector” should be amended to read –the camera—and –the projector—because claim 7 already recited a camera and projector.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over DeBusschere (US 2018/0177464), in view of Tianjin University of Technology (CN 101813462, relied on English translation; hereinafter Tianjin university).
	Regarding claim 1, DeBusschere discloses an optical central venous pressure measurement.  DeBusschere shows a non-contact optic based and neck based respiratory and pulse signals detection method (see abstract; fig. 1), comprising:  acquiring video of  neck of a human body (see abstract; see 402 in fig. 4)); and obtaining a respiratory signal (see par. [0024]) and an electrocardiogram signal of the human body according to the video of the neck of the human body (see par. [0024], [0033], [0045]).
	But, DeBusschere fails to explicitly state that video information comprises 3D morphological information.  
	Tianjin university discloses an optical system.  Tianjin university discloses acquiring 3D morphology information (see par. [0008]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed inventio, to have utilized 3D morphology information in the invention of DeBusschere, as taught by Tianjin university, to provide detailed information of the region of interest with the 3D morphology information. 
	Regarding claim 2, DeBusschere and Tianjin university disclose the invention substantially as described in the 103 rejection above, furthermore, Tianjin university teaches obtaining a height of the region of the human body (see abstract); by making a line connecting optical center of a camera (see fig. 3)and a projector to be parallel of a reference plane (see fig. 3), and making an optical axis of the camera to be vertical to the reference plane (see fig. 3).
Regarding claim 3, DeBusschere and Tianjin university disclose the invention substantially as described in the 103 rejection above, furthermore, Tianjin university teaches projecting, by the projector, structure light covering full view toward the region of interest of the human body (see fig. 3), in which light emitted by the projector is visible light (see par. [0028] and the visible light or inviable infrared light is constant structured light (see abstract); obtaining the 3D morphological information (see par. [0008]) of the region of interest of the human body by processing and identifying an optical pattern photographed by the camera (see fig. 2; 4 and 5; par. [0028], [0031]) and in combination with morphology parameters obtained by calibration (par. [0031]).
Regarding claim 4, DeBusschere discloses an optical central venous pressure measurement.  DeBusschere shows a non-contact optic based and neck based respiratory and pulse signals detection method (see abstract; fig. 1), comprising:  a processor (see par. [0064], [0066]); and a memory (see par. [0065]; fig. 6), configured to store instruction executable by the processor (see par. [0065]), wherein the processor is configured to run a program corresponding to the instructions by reading the instructions stored in the memory, so as to : acquire video of  neck of a human body (see abstract; see 402 in fig. 4)); and obtain a respiratory signal (see par. [0024]) and an electrocardiogram signal of the human body according to the video of the neck of the human body (see par. [0024], [0033], [0045]).
	But, DeBusschere fails to explicitly state that video information comprises 3D morphological information.  
	Tianjin university discloses an optical system.  Tianjin university discloses acquiring 3D morphology information (see par. [0008]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed inventio, to have utilized 3D morphology information in the invention of DeBusschere, as taught by Tianjin university, to provide detailed information of the region of interest with the 3D morphology information. 
Regarding claim 5, DeBusschere and Tianjin university disclose the invention substantially as described in the 103 rejection above, furthermore, Tianjin university teaches obtain a height of the region of the human body (see abstract); by controlling a line connecting optical center of a camera (see fig. 3)and a projector to be parallel of a reference plane (see fig. 3), and controlling an optical axis of the camera to be vertical to the reference plane (see fig. 3).
Regarding claim 6, DeBusschere and Tianjin university disclose the invention substantially as described in the 103 rejection above, furthermore, Tianjin university teaches controlling the projector to project structure light covering full view toward the region of interest of the human body (see fig. 3), in which light emitted by the projector is visible light (see par. [0028]) and the visible light or inviable infrared light is constant structured light (see abstract); obtain the 3D morphological information (see par. [0008]) of the region of interest of the human body by processing and identifying an optical pattern photographed by the camera (see fig. 2; 4 and 5; par. [0028], [0031]) and in combination with morphology parameters obtained by calibration (par. [0031]).

Regarding claim 7, DeBusschere discloses an optical central venous pressure measurement.  DeBusschere shows a non-contact optic based and neck based respiratory and pulse signals detection method (see abstract; fig. 1), comprising:  a processor (see par. [0064], [0066]); transmitting structured light towards a neck of a human body acquire video of  neck of a human body (see abstract; see 402 in fig. 4; par. [0028]); a camera configured to photograph the neck of the human body (see fig. 3), and the processor configured to obtain video information of the neck basted on the optical photographed by the camera (see abstract; see par. [0024], [0033], [0045]; see 402 in fig. 4), obtain a respiratory signal (see par. [0024]) and an electrocardiogram signal of the human body according to the video of the neck of the human body (see par. [0024], [0033], [0045]).
	But, DeBusschere fails to explicitly state that video information comprises 3D morphological information, projector and the camera configured to photograph an optical pattern.  
	Tianjin university discloses an optical system.  Tianjin university discloses acquiring 3D morphology information (see par. [0008]), projector (see abstract), and the camera configured to photograph an optical pattern (see fig. 2; 4 and 5; par. [0028], [0031]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed inventio, to have utilized 3D morphology information, projector and the camera configured to photograph an optical pattern in the invention of DeBusschere, as taught by Tianjin university, to provide detailed information of the region of interest.
Regarding claim 8, DeBusschere and Tianjin university disclose the invention substantially as described in the 103 rejection above, furthermore, Tianjin university teaches controlling a line connecting optical center of a camera (see fig. 3) and a projector to be parallel of a reference plane (see fig. 3), and control an optical axis of the camera to be vertical to the reference plane (see fig. 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/               Examiner, Art Unit 3793